Citation Nr: 0212297	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of frozen feet.

(An issue of the merits of service connection for residuals 
of frozen feet will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran served on active service from July 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, finding that new and material 
evidence has not been submitted, denied an application to 
reopen a claim for service connection for residuals of frozen 
feet.

As indicated below, the present Board decision finds that 
this claim for service connection has been reopened.  As to 
the merits of the claim for service connection, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), the Board 
is undertaking additional development of the evidence.  When 
the Board completes this development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing the merits of the claim for service 
connection for residuals of frozen feet.


FINDINGS OF FACT

1.  An unappealed December 1993 RO decision denied a claim 
for service connection for residuals of frozen feet.

2.  The evidence submitted since the December 1993 RO 
decision includes some evidence which is neither cumulative 
nor redundant and which, either by itself or in connection 
with evidence already of record, is so significant that it 
must be considered to decide fairly the merits of the claim 
for service connection for residuals of frozen feet.  


CONCLUSIONS OF LAW

New and material evidence has been received since the 
December 1993 RO decision, and the claim for service 
connection for residuals of frozen feet has been reopened.  
38 U.S.C.A. §§ 5108, 7015 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the preliminary issue of whether the 
previously denied claim for service connection for residuals 
of frozen feet has been reopened by submission of new and 
material evidence, there has been adequate compliance with 
the notice and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 and the companion VA 
regulation.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In an unappealed December 1993 decision, the RO denied the 
veteran's claim for service connection for residuals of 
frozen feet.  That RO decision is final with the exception 
that the claim may be reopened, and thereafter considered on 
the merits, if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the final December 1993 RO decision, the 
evidence showed the veteran served on active duty in the Army 
from July 1942 to February 1946.  Available service medical 
records showed no cold injury such as frostbite/frozen feet.  
Post-service medical records included a March 1971 VA 
examination which primarily noted a postoperative low back 
disorder (with related lower extremity symptoms), and which 
is silent as to complaints or findings of residuals of frozen 
feet.  In a December 1992 statement, Dr. Benchina noted the 
veteran gave a 3 week history of pain in his feet and toes; 
the veteran also reported a history of frostbite of the toes 
in service; current findings included severe bilateral lower 
extremity arterial insufficiency, related to peripheral 
vascular disease; and other diagnoses included hypertension, 
hyperlipidemia, and recurrent back pain.  In March 1993, the 
veteran claimed service connection for residuals of frozen 
feet.  In various statements he related that during service 
he was sent to England in December 1944; he went on field 
maneuvers in England in January or February 1945, during the 
winter; during such maneuvers he sustained frostbite of his 
toes, and he was then treated at the 1282nd Engineering 
Battalion hospital located near Tottingham, England; and he 
claimed his current lower extremity problems were related to 
the frostbite he had in service.

Evidence received since the December 1993 RO decision is 
briefly summarized below.

In February 2000, the veteran applied to reopen his claim for 
service connection for residuals of frozen feet.  At that 
time he submitted a photocopy of letter, postmarked in 
February 1945, which he sent to a relative; in the letter he 
mentioned that he was ok, but that his toes were tender.  The 
veteran has also made some recent statements which 
esssentially again relate that during service he sustained 
frostbite of the feet while stationed in England in 1945; he 
was then hospitalized at a service hospital in England for 
over 30 days; and he believed his current lower extremity 
problems were related to the episode of service frostbite.

A February 2000 report from Dr. Newton shows a diagnosis of 
moderate to severe sensorimotor polyneuropathy in both lower 
extremities.  February 2000 records from Woodland Medical 
Center show the veteran had aortoiliac disease bilaterally, 
as well as possible superficial femoral artery disease.  
February 2000 and September 2001 reports from Dr. Benchina 
note that the veteran gave a history of a frostbite injury to 
the toes in the service in 1945; that he currently had pain 
and paresthesias in his feet; and that current diagnoses 
included peripheral vascular disease (and other 
cardiovascular disease), peripheral neuropathy, history of 
frostbite, a low back disorder, etc.

A June 2000 report from Dr. Harlan relates that the veteran 
continued to have constant pain and neuropathy in his feet 
secondary to an old frostbite injury, which he sustained in 
1945 when in the Army over in England.  Dr. Harlan further 
comments that the veteran's injury was a chronic war-related 
injury.  The doctor also noted the veteran had peripheral 
vascular disease for which he had iliac artery surgery in May 
2000.

Additional VA medical records dated from 1994 to 2002 
describe treatment the veteran has received for various 
health problems, including problems with his feet and legs, 
and some of these records note the veteran gave a history of 
frostbite of the feet in service.  Among current diagnoses 
shown in these records are chronic peripheral neuropathy, 
atherosclerotic peripheral vascular disease (and other 
cardiovascular disease), deformed toes, and a fungal 
infection of the feet.

Upon a review of the evidence submitted since the 1993 final 
RO decision, compared to earlier submitted evidence, the 
Board finds that some of the additional evidence is neither 
cumulative nor redundant, and thus is considered new.  For 
instance, the copy of the letter the veteran sent to a 
relative during service, referring to toe problems, is new; 
and some of the recent medical statements, such as Dr. 
Harlan's, suggesting a possibility of current frostbite 
residuals, are also new.  Of the new evidence, some of it is 
also material, in that it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.

In sum, the Board finds that since the final 1993 RO 
decision, new and material evidence has been submitted, and 
thus the claim for service connection for residuals of 
frostbite of the feet is reopened.  This does not mean that 
service connection is granted; rather, after the Board 
develops additional evidence, the merits of the claim for 
service connection will be reviewed on a de novo basis.  See, 
e.g., Manio v. Derwinski, 1 Vet.App. 140 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of frozen feet is 
reopened; to this extent only, the appeal is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

